Citation Nr: 1138189	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In November 2008 and October 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

A hearing before the undersigned Veterans Law Judge was held at the RO in September 2008.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The cause of death was metastatic melanoma.

2.  Metastatic melanoma did not onset in service and was not related to service or in-service exposure to herbicides.   




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

Notice was sent in April 2005 and June and December 2006, and the claim was readjudicated in a January 2007 statement of the case.  Mayfield, 444 F.3d at 1333.  The Board acknowledges that the appellant was not notified by VA of the conditions for which the Veteran was service connected at the time of his death.  However, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim, and the record indicates that the representative was aware of the conditions for which the Veteran was service connected.  See, e.g., October 2010 Post-Remand Brief.  See also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, the Board finds the appellant had actual knowledge of the disabilities for which the Veteran was service connected and what was necessary to substantiate her claim and, as such, that she had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained medical opinions as to the existence of a link between service and the cause of the Veteran's death, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the November 2008 and October 2009 Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection 

The Veteran died in February 2005 as a result of metastatic melanoma.  See March 2005 death certificate.  The appellant contends that the Veteran's death resulted from herbicide exposure during service.  

VA law provides for death indemnity compensation (DIC) benefits to a veteran's surviving spouse because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  To be considered a "surviving spouse" of a veteran, the applicant must have been the veteran's spouse at the time of his death and have lived continuously with him from the date of their marriage to the date of his death, except where there was a separation due to the misconduct of the veteran or procured by the veteran without fault of the spouse.  38 C.F.R. § 3.50(b).  

The appellant and the Veteran were married in January 1967.  See January 1967 wedding certificate.  The evidence does not indicate that the Veteran and appellant were divorced prior to his death.  The evidence also does not indicate that the Veteran and the appellant lived continuously with each other from the date of their marriage until the date of the Veteran's death, however; rather, the evidence indicates that the Veteran and appellant lived apart prior to the Veteran's death.  See October 2002 claim (Veteran's reported that he and appellant were separated due to marital differences); July 2003 VA examination (Veteran reported that he and appellant had been separated for three or four years).  Thus, there is no "continuous cohabitation" from the date of marriage, in the literal meaning of the term.  

The regulations provide an exception, however, for certain circumstances in which there has been a separation.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Additionally, if the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(a).  


A two-part test has been identified to determine whether a spouse can be deemed to have continuously cohabited with a veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Gregory v. Brown, 5 Vet. App. 108 (1993).  

The record includes statements from the appellant that she lived with the Veteran and cared for him for the last few months of his life.  See April 2005 VA Form 21-686c "Declaration of Status of Dependents."  The record does not contain any evidence suggesting that the separation was due to misconduct or fault by the appellant.  Thus, for the purposes of this decision, the Board finds the continuity of cohabitation was not broken and the appellant is a "surviving spouse." 

Once accepted as a "surviving spouse," an appellant can receive benefits if the evidence indicates that the cause of the Veteran's death was related to service.  To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303(a), 3.312.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

VA regulations provide presumptive service connection for certain diseases for veterans shown to be exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).  Melanoma is not is a disease presumptively associated with exposure to herbicide agents under VA regulations, however; in fact, the Secretary of VA has specifically determined that skin cancer (of the melanoma, basal, and squamous cell type) is not associated with exposure to herbicide agent for purposes of the presumption, providing more evidence against the claim.  See 72 Fed. Reg. 32,395 (June 12, 2007) (emphasis added).  The Board acknowledges that the appellant contends that the Veteran really had metastatic lung cancer, which is a presumptive disease.  The medical clearly establishes that the cause of death was melanoma which metastasized to other areas, including the lungs, however.  As such, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides is not for application in this case.

A claimant may still establish service connection for diseases not listed as presumptive based on a direct basis or with proof of actual direct causation by in-service exposure to Agent Orange.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The service treatment records reflect no complaints or findings suggestive of a chronic skin disorder, and the separation examination reflects normal clinical findings for the skin.  

A September 2000 VA treatment record indicates that the Veteran had a healing oblong lesion of the right clavicle near the sternal border.  The Veteran was assessed with skin lesion and referred to Dermatology.  A June 2000 VA Dermatology treatment record reflects the Veteran's history that the lesion appeared approximately nine months earlier.  He denied a history of skin cancer in his family.  After examination and review of biopsy results, he was assessed with basal cell carcinoma of the chest.  See also October 2000 VA biopsy report.  

A January 2002 private treatment record reflects the Veteran's history of status-post removal of skin cancer.  

A July 2002 VA treatment record reflects the Veteran's two-year history of skin lesions which intermittently appear on the nape of his neck.  The record indicates that the lesions "seem[ed] like foliculitis lesions."  A September 2002 VA treatment record reflects the Veteran's history of acneiform papules on his face and a one-year history of an inflamed cystic lesion on the face.  The Veteran also reported a previous history of a benign growth on the left shoulder which was treated with "cryo."  The examiner noted that he did not think the lesion was skin cancer; he injected the lesion with diluted kenalog and prescribed erythromycin for the acne.  

In December 2004, the Veteran was assessed with metastatic melanoma.  Treatment records dating from December 2004, forward, reflect the Veteran's histories of   melanoma excision in the late 1970s, arm melanoma and shoulder skin cancer in approximately 1990, and melanoma status-post excision in the left upper chest wall and neck.  See St. Joseph's treatment records.  See also Dermatology Associates treatment records.  

In September 2008, the appellant testified that after the Veteran's return from Vietnam, he developed small tumors or bumps on his face, which was diagnosed as chloracne.  

A February 2009 VA medical record reflects the author's opinion that it was "certainly less likely than not that [the Veteran's] metastatic melanoma [was] in any way related to chloracne."  

In July and September 2009, the appellant, the Veteran's siblings, and the Veteran's children submitted statements reporting that the Veteran  had lesions or lumps on his face which onset after he returned from Vietnam.  

A September 2009 statement from a private physician reflects the physician's opinion that the lesions on the Veteran's face could have been the source of the melanoma that caused the Veteran's death.  The physician reported that he did not have any pathological confirmation of this link, however.  See September 2009 Nakaji statement.  

A January 2010 VA medical record reflects the author's opinion that, after review of the claims file, it was not likely that the Veteran's melanoma was due to or related to chloracne.  The author explained that there was no association between chloracne and melanoma.  

Due to the complexity of the matter, and the limited probative value of the opinions of record, the Board requested an opinion from a Veterans Health Administration (VHA) specialist as to whether it is at least as likely as not that the metastatic melanoma which caused the Veteran's death was proximately due to or the result of any skin disorder which would cause lesions to the face and neck, to include chloracne, immediately following the Veteran's service in Vietnam.  In opinions provided in February, April, and August 2011, a VA Chief of Dermatology opined that it was at least as likely as not that the metastatic melanoma which caused the death of the Veteran was proximately due to or the result of a skin disorder which could cause lesions to the face and neck, which was present immediately following the Veteran's service in Vietnam.  The specialist explained that the Veteran was exposed to dioxin-contaminated herbicides in service and that studies have shown an increased risk of malignant melanoma in veterans exposed to dioxin.  She added that dioxin had been shown to cause multiple health issues, including chloracne and melanoma.  She added that, to her knowledge, chloracne was not a known risk factor for melanoma.  Thus, she found the dioxin exposure was the proximate cause of both medical problems and resulted in the death of the Veteran.  In support of this determination, the Chief of Dermatology attached the results of a study, "Cancer in US Air Force Veterans of the Vietnam War." 

After review of the evidence, the Board finds service connection is not warranted for the cause of the Veteran's death.  Initially, the Board finds service connection is not warranted based on exposure to Agent Orange.  The Board acknowledges that the VHA specialist opined that the exposure caused the Veteran's melanoma.  In support of this opinion, however, she cited a study.  Review of the study indicates that it only revealed a significantly increased melanoma risk in white Ranch Hand Veterans (i.e. Veterans who served in the Air Force in a unit responsible for aerial spraying of herbicides) compared to the national rates, however; the risk was not significantly increased in non-Ranch Hand Veterans, though there appeared to be an increased risk in those Veteran with "high" dioxin exposure.   The Veteran was not a Ranch Hand veteran and there is no suggestion that he had a "high" dioxin exposure: although he was in Vietnam during the heaviest use of Agent Orange (per the study), there is no evidence that he was involved in spraying Agent Orange or otherwise had above-average exposure.  Thus, the Board finds the study has no applicability to the Veteran, and because the VHA specialist did not provide any explanation specific to the Veteran (i.e. how his particular exposure might have resulted in melanoma), the Board finds the VHA specialist's opinion has no probative value.  

Service connection for the cause of the Veteran's death is also not warranted on a direct basis.  In this case, the competent evidence does not indicate that the Veteran's melanoma was incurred in service or that it is causally related to service.  The service treatment and examination records, to include the separation examination report, do not contain any complaint, finding, or treatment suggestive of melanoma cancer; melanoma was not diagnosed until many years after service; and the evidence does not contain any competent and probative evidence which links the melanoma to service.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (lapse of time is a factor for consideration in deciding a service connection claim).  

The Board recognizes that the evidence suggests that the Veteran had a skin disorder, chloracne, from service to the time of his death and that the Veteran died as a result of skin cancer.  The probative evidence does not suggest that the chloracne caused or aggravated the melanoma, however; instead, the record includes two opinions that there is no relationship between chloracne and melanoma.  The Board acknowledges that the VHA specialist reported that it was at least as likely as not that "the metastatic melanoma which caused the death of the Veteran was proximately due to or the result of a skin disorder which could cause lesions to the face and neck, which was present immediately following the Veteran's service in Vietnam."  The specialist's rationale indicates that this opinion was solely based on the fact that she believed the in-service dioxin exposure caused both conditions, however; the opinion does not otherwise suggest a relationship between the skin disorder and the melanoma.  Thus, the Board finds the opinion is not probative.  The Board further acknowledges that a private physician reported that the lesions on the Veteran's face could have been the source of the melanoma.  The physician did not provide a rationale for this determination, however, and based on the absence of a rationale and the speculative nature of the opinion, the Board finds it lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
 
In this case, the probative evidence does not indicate that the Veteran's melanoma was the result of herbicide exposure in service or that it onset in service or was otherwise causally related to service.  The Board sympathizes with the appellant in the loss of her husband and recognizes his faithful service.  However, our decisions must be based on the facts and the weight of those facts in this case is against the claim.  The preponderance of evidence is simply against any connection between the Veteran's service, including any herbicide exposure in service, and the cause of the Veteran's death.  Consequently, service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


